OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 8, 1953. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the special referee and respondent submits an affidavit in response to said motion.
Respondent admitted and the special referee sustained charges of professional misconduct including respondent’s neglecting numerous legal matters entrusted to him; his deceiving clients regarding the status of their legal matters; converting to his own use $20,000 from his firm’s trust account; and converting to his own use $7,000 from a client’s escrow moneys.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the character evidence and respondent’s cooperation throughout this proceeding. Nevertheless, respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Titone, Mangano, Gibbons and Rubin, JJ., concur.